DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “the plurality surfaces” in claim 1, page 1, line 16 and page 2, line 4 should be “the plurality of surfaces”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 200240147 U) in view of Satou et al. (US 2003/0125620 A1).
Han Figure for reference

    PNG
    media_image1.png
    917
    738
    media_image1.png
    Greyscale

Regarding claim 1, Han teaches:
An ultrasonic horn [welding rod of ultrasonic wave welding machine; title and above figure], comprising: 
a vibration amplifying unit [welding rod (2)] configured to amplify the longitudinal vibration while transmitting the longitudinal vibration from the vibrator;  
wherein the vibration amplifying unit has a plurality of surfaces [surfaces 4-6 and any opposing /adjacent surfaces], and a rectangular shape in a side view [surfaces (5,6)]; 
wherein the vibration amplifying unit has another two of the plurality of surfaces opposite to each other not provided with the slits [inclined surface (4) and its opposing inclined surface, henceforth referred to as (4’)]; and 
wherein the another two of the plurality of surfaces not provided with the slits are inclined relative to the transmitting direction of the longitudinal vibration from where a vibrator is to be connected to end (3) to an end surface of the vibration amplifying unit [not shown square end opposite end (3)] away from the vibrator [inclined surfaces (4, 4’) are connected are inclined in the direction heading towards the end surface].
Han does not teach:
a vibrator configured to generate longitudinal vibration having a frequency in the ultrasonic band on the basis of a signal having a frequency in the ultrasonic band input from an oscillator; and
a longitudinal-torsional vibration conversion slit unit configured to convert the longitudinal vibration into torsional vibration, wherein the longitudinal-torsional vibration conversion skit unit has slits formed in a groove-like shape on two of the plurality of surfaces opposite to each other, 
wherein the slits are formed obliquely relative to a transmitting direction of the longitudinal vibration, and inclined directions of the slits respectively formed on the two of the plurality surfaces relative to the transmitting direction of the longitudinal vibration are opposite to each other, and 
wherein the another two of the plurality of surfaces not provided with the slits are respectively connected with the vibrator.
Concerning the vibrator:
Satou teaches ultrasonic hand piece (11) comprises longitudinal vibration element (14), attached to horn (13) wherein the horn comprises obliquely formed groove portions (17a) circling the horn in order to convert the longitudinal vibrations into vertical vibrations creating an additional torsion motion in the working tip; 0051-0058 and figures 1, 10, and 11.  Note that 
It would have been obvious/necessary to one of ordinary skill in the art before the effective filing date of the invention that the Han ultrasonic welding machine inherently requires a vibrator for producing ultrasonic waves in order to be an ultrasonic welding machine.  One would have been motivated to incorporate the Satou longitudinal vibration element concept into Han in order to provide longitudinal vibrations for welding metal weldments.  In truth, one of ordinary would understand that the Han device comprises a longitudinal vibrator in order to function.  In doing so the inclined surfaces would be connected to the longitudinal vibrator via the un-labeled cylindrical surface.  
Concerning the slits:
As noted above Satou teaches using slits to introduce a torsional movement.  One of ordinary skill in the art would understand that creating the same torsional movement in the Han rod would be detrimental to the welding process because in addition to creating a torsional movement parallel to the welding surface, i.e. parallel to the working surface of welding heads (1), which is good, it would also create a torsional movement perpendicular to the welding surface, which is bad.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the perpendicular torsional movement can be avoided by simply not putting grooves/slits in locations on a horn that would cause this.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Satou and place the grooves into a pair of the opposing flat surfaces [surface (5) and its opposite surface for example] of the Han rod in 
Regarding claim 7, while Han does not teach the following Satou does, as noted below, and the incorporation of Satou meets this claim:
wherein the vibrator generates the longitudinal vibration having a single frequency [0012 and figure 20].
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Scotto (DE 2944080 A1) in view of Satou et al. (US 2003/0125620 A1).
Scotto Figure 5

    PNG
    media_image2.png
    572
    880
    media_image2.png
    Greyscale

Regarding claim 1, Scotto teaches:
An ultrasonic horn, comprising: 
[emitter; ln 39-52] configured to generate longitudinal vibration having a frequency in the ultrasonic band on the basis of a signal having a frequency in the ultrasonic band input from an oscillator [booster; ln 39-52]; 
a vibration amplifying unit [sonotrode (52); figure 5] configured to amplify the longitudinal vibration while transmitting the longitudinal vibration from the vibrator; and 
wherein the vibration amplifying unit has a plurality of surfaces [surfaces 4, 5 and any opposing /adjacent surfaces], and a rectangular shape in a side view [several rectangular shapes can be seen as noted in figure above]; 
wherein the vibration amplifying unit has another two of the plurality of surfaces opposite to each other not provided with the slits [inclined surface (4) and its opposing inclined surface, henceforth referred to as (4’)]; and 
wherein the another two of the plurality of surfaces not provided with the slits are respectively connected with the vibrator [surfaces (4,4’) are connected to the emitter via surfaces (5)] and inclined relative to the transmitting direction of the longitudinal vibration from the vibrator to an end surface of the vibration amplifying unit [end of the sonotrode containing surface (56)] away from the vibrator [inclined surfaces (4, 4’) are inclined in the direction heading towards the end surface].
Scotto does not teach:
a longitudinal-torsional vibration conversion slit unit configured to convert the longitudinal vibration into torsional vibration, wherein the longitudinal-torsional vibration conversion skit unit has slits formed in a groove-like shape on two of the plurality of surfaces opposite to each other, and 

Satou teaches ultrasonic hand piece (11) comprises longitudinal vibration element (14), attached to horn (13) wherein the horn comprises obliquely formed groove portions (17a) circling the horn in order to convert the longitudinal vibrations into vertical vibrations creating an additional torsion motion in the working tip; 0051-0058 and figures 1, 10, and 11.  Note that two grooves on directly opposing sides of the horn would have opposite inclination directions when viewed from the same point simultaneously.  
As noted above Satou teaches using slits to introduce a torsional movement.  One of ordinary skill in the art would understand that creating the same torsional movement in the Han rod would be detrimental to the welding process because in addition to creating a torsional movement parallel to the welding surface, i.e. parallel to the working surface of welding heads (1), which is good, it would also create a torsional movement perpendicular to the welding surface, which is bad.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the perpendicular torsional movement can be avoided by simply not putting grooves/slits in locations on a horn that would cause this.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Satou and place the grooves into a pair of the opposing flat surfaces [surfaces (5)] of the Scotto sonotrode in order to increase welding head movement in the desired plane, which would increases heat/energy input to the weld.  It 
Regarding claim 7, while Scotto does not teach the following Satou does, as noted below, and the incorporation of Satou meets this claim:
wherein the vibrator generates the longitudinal vibration having a single frequency [0012 and figure 20].

Response to Arguments
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive.
The applicant argues, “neither the surface (4) of Han nor the inclined surface (4) of Scotto are inclined from the vibrator toward the end surface of the welding rod (2) of Han or toward the end surface of the sonotrode (52) of Scotto away from the vibrator.”  While the examiner appreciates that the applicant intends for the inclined surfaces to run the entire distance between the vibrator and the terminal end of the vibration amplifying unit, the claims do not reflect this.  At best, the claims require that the inclined surfaces simply incline somewhere between the vibrator and an end of the vibration amplifying unit in a direction travelling from the vibrator to an end of the vibration amplifying unit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARLOS J GAMINO/Examiner, Art Unit 1735             

/ERIN B SAAD/Primary Examiner, Art Unit 1735